NO. 07-11-0448-CR
	
	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL B

	JANUARY 30, 2012
	______________________________

	FILEMON MARTINEZ, JR.,

Appellant

	V.

	THE STATE OF TEXAS,
	
Appellee
	______________________________
				
	FROM THE 64TH DISTRICT COURT OF SWISHER COUNTY;

	NO. A4387-11-04; HON. ROBERT W. KINKAID, PRESIDING
	_______________________________
	
	ON ABATEMENT AND REMAND
	_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK , JJ.

Appellant Filemon Martinez, Jr. appeals from his conviction for the offense of engaging in organized criminal activity, to-wit:  aggravated sexual assault of a child.  On December 1, 2011, the clerks record was filed.  The reporters record was due on December 29, 2011.  On December 30, 2011, the reporter filed a request for an extension of time to file the reporter's record because appellant had only made partial payment for the record.  The extension was granted to January 19, 2012.  On January 30, 2012, the reporter filed a second extension request, stating that she has not received the final payment for the record and appellant's attorney will not return her phone calls.
Accordingly, we abate this appeal and remand the cause to the 64th District Court of Swisher County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine:
1.  whether appellant desires to prosecute the appeal; 
    	2.  whether appellant is indigent; and, if so,
3.  whether the appellant is entitled to a free appellate record and the appointment of an attorney due to his indigency. 


The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issue, 2) cause to be developed a supplemental clerks record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporters record transcribing the evidence and arguments presented at the aforementioned hearing, if any.  Additionally, the district court shall then file the supplemental clerks and reporters records transcribing the hearing with the clerk of this court on or before February 29, 2012.  Should further time be needed by the trial court to perform these tasks, then same must be requested before February 29, 2012.
It is so ordered.
Per Curiam
Do not publish.